DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendments filed 4/06/2022. Claim 19 has been amended. Claims 8, 15, and 20 have been cancelled. No new claims have been added. Therefore, claims 1-7, 9-14, 16-19, and 21-28 are presently pending in this application.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Regarding claims 1, 11, and 18, the limitations “a nasal or oral cannula, mask or helmet” (claims 1 and 18) “a nasal cannula or an oral cannula, mask or helmet” (claim 11) both should read --a nasal cannula, an oral cannula, a mask, or a helmet” in order to clarify claim language.
Regarding claims 1, 11, 18, the limitations “the nasal or oral cannula, mask or helmet” (claims 1 and 18) and “the nasal cannula or the oral cannula, mask or helmet” (claim 11) both should read --a nasal cannula, an oral cannula, a mask, or a helmet” in order to clarify claim language.
Regarding claims 4 and 11, the limitation “cannuli” is recited. It appears the word is typographical error and applicant is recommended to replace the word with --cannula--.
Regarding claim 18, the limitation “a said fluid source” is recited on line 3. Applicant is recommended to delete the word “said”.
Regarding claim 18, the limitation “a nasal or oral nasal cannula” is recited on lines 3-4. However, later in the claim “the nasal or oral cannula is recited”. Applicant is recommended to delete the word of nasal in line 3 of the claim in order to clarify claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 11, and 18 recite the broad recitation of “less than about 20 milliseconds”, and the claim also recites “preferably 10-20 milliseconds” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 1, 11, and 18, the term “preferably” also renders the claim indefinite since the term is subjective to different users with different breathing patterns that need to be adjusted by the medical practitioner to best calibrate to each specific patient. As a result, it is unclear whether the preference is required or not.
Regarding claims 1, 11 , and 18, the limitation “a nasal or oral cannula, mask or helmet” is recited. It is unclear whether the comma in the limitation is to indicate all of the different interfaces are in the alternative or if the outlet comprise one of the nasal cannula or oral cannula in combination with one of the mask or helmet. According to the specifications and drawings as originally filed and in order advance prosecution, Examiner is interpreting each of the elements to be in the alternative.
Regarding claim 3, the limitation “ the flow sensor is located in or adjacent the nasal cannula or oral cannula, mask or helmet” is recited. However, in claim 1, line 11-12, the flow sensor is defined to be upstream from the recited patient interfaces. The limitation in claim 3 is in direct conflict with the recited position of the flow sensor in claim 1. As a result, the claim is indefinite.
Regarding claim 4, the limitation “ the nasal and the oral cannuli are coupled to each other” is recited. However, claim 1 only recites that the nasal cannula and the oral cannula are included in the alternative. As a result, the claim is indefinite due the lack of one or the other of the nasal cannula or the oral cannula from claim 1 whereas claim 4 requires both. Furthermore, it would be unclear in the situation where the mask or helmet is required.
	Claims 2, 5-7, 9-10, 12-14, 16-17, 19, and 21-28 are included in the rejection for depending either directly or indirectly upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, 16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Crosbie (2015/0090261), in view of Brodkin et al. (2012/0118291) in further view of Ratto et al. (2012/0017904).
Regarding claim 1, Sato discloses a fluid delivery system for controlling delivery of a fluid to a human or animal (breath synchronized concentrated oxygen supplier) (abstract) comprising: at least one source of said fluid (1, and 23; oxygen concentrator and buffer tank) (col. 6, lines 40-60, col. 7, lines 20-30); at least one valve assembly (24; breath synchronizing solenoid valve) coupled to said at least one source of said fluid (See FIG. 1: 24 is connecting buffer tank 23 to patient), wherein the at least one valve assembly is configured to allow flow of said fluid from the at least one source during said human or animal inspiration (controls the gas stream from the buffer tank to a patient) (col. 7, lines 25-30); an outlet end comprising a nasal cannula (26) in fluid communication with the at least one valve assembly (see FIG. 1, valve 26 is fluidly connected to patient  through a nasal cannula 26) (col. 7, lines 25-30); a flow sensor (28; thermocouple, sensor to detect the inhalation/exhalation phase, that is exposed to the respiratory air flow through the patient’s nostril) for triggering fluid delivery in response to said human or animal inspiration (output from the thermocouple is applied to a gas-supply regulator which controls the operation of the breath-synchronizing solenoid valve based on information from the thermocouple) (col. 7, lines 40-50), wherein the flow sensor is in fluid communication with the nasal cannula (mounted on nasal cannula) and comprises a temperature sensor (28) configured to detect a change in temperature indicative of onset of inspiration by said human (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, lines 40-43; col. 11, lines 1-10).
Sato does not disclose that the flow sensor is upstream the nasal cannula.
However, Crosbie teaches a gas delivery system that provides pulses of gas to a patient that is controlled by a flow sensor, wherein the flow sensor is a temperature sensor positioned upstream from the patient interface (see inhalation sensor 240 positioned upstream from patient; inhalation sensor detects drop in temperature) (para. 0054, and 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the thermocouple of the Sato to be upstream from the patient interface as taught and evidenced by Crosbie, the position of the temperature sensor would not have modified the operation of the device and the mere arrangement of the temperature sensor is an obvious matter of design choice (see MPEP 2144.04(VI)(C) and would have also been motivated to rearrange the temperature sensor slightly upstream from the nasal cannula in order to allow for replacement of the nasal cannula in case the cannula misfits or is malfunctioning.
The now modified system of Sato does not disclose that the temperature in sensor detects the onset of inspiration by human within less than about 20 milliseconds.
However, Brodkin teaches a respiratory system utilizing a temperature sensor/thermocouple used to maintain gas delivery, which is capable of providing a response time (thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple of the modified system of Sato to detect onset of changes in temperature within less than 20 milliseconds as taught by Brodkin to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy.
The modified system of Sato discloses a humidified that is upstream from the flow sensor (25; humidifier gives proper humidity to gas) (col. 7, lines 25-30), but does not explicitly disclose that the humidifier heats the fluid upstream of the flow sensor.
However, Ratto teaches a breathing treatment system providing oxygen comprising a humidifier with a heater (304) for heating the respiratory gases being delivered to a patient (respiratory gas is heated and humidified) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of the modified system/apparatus of Sato to include a heater as taught by Ratto in order to warm the respiratory gases to provide additional comfort for the patient breathing the gas.

Regarding claim 2, the modified system of Sato discloses a power source configured to operate the at least one valve assembly (solenoid valve receive electric signal to operate; operated by electric circuit as shown in FIG. 3 – inherently will be powered by a power source) (col. 8, 29-55).
Regarding claim 3, the modified system of Sato discloses that the flow sensor is located in tubing connective the nasal cannula, and the at least one source of said fluid (as modified by Crosbie – modified to be within the airway connected to patient interface, see rejection to claim 1).
Regarding claim 5, the modified system of Sato discloses the fluid delivered comprises supplemental oxygen or a therapeutic gas (as received by the oxygen concentrator 1 – oxygen can be therapeutic also) (Sato, col. 6, lines 40-50).
Regarding claim 6, the modified system of Sato discloses an electronic circuitry for controlling the at least one valve assembly based on signals from the flow sensor (Fig. 3 shows the electric circuit of the gas supply regulator; the output from the thermos couple acting as a sensor of respiration is applied to the differential amplifier of the regulator) (Sato, col. 8, lines 30-48).
Regarding claim 7, the modified system of Sato discloses that the electronic circuitry comprises a trigger mechanism (29; gas supply regulator) for actuating the release of said fluid through said at least one valve assembly (see FIG. 4a. shows output from thermocouple,  at time inhalation phase, the breath synchronizing solenoid valve is turned on for opening passage to the nasal cannula – triggering mechanism is the binary flag to indicate that the respiratory phase is in an inhalation phase for allowing opening of the solenoid valve) (Sato, col. 11, lines 1-35; col. 10, lines 45-57).
Regarding claim 9, the modified system of Sato discloses that the temperature sensor is configured to detect the onset of inspiration and the onset of exhalation by a directional change of temperature (see FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 11, lines 1-10).

Regarding claim 11, Sato discloses an apparatus for conserving fluid being delivered from a fluid supply (1, and 23; oxygen concentrator and buffer tank) (col. 6, lines 40-60, col. 7, lines 20-30) to a human or animal comprising: a fluid conserver controller (24; breath synchronizing solenoid valve) connected between the fluid supply and a nasal cannula (See FIG. 1: 24 is connecting buffer tank 23 to patient), wherein said controller comprises at least one valve (solenoid valve) triggered selectively to deliver said fluid to the nasal cannula (controls the gas stream from the buffer tank to a patient) (col. 7, lines 25-30), a flow sensor (28; thermocouple, sensor to detect the inhalation/exhalation phase, that is exposed to the respiratory air flow through the patient’s nostril) configured to sense inspiration by human or animal (col. 10, lines 46-55); and a trigger mechanism (gas supply regulator 29), communicating with said flow sensor for actuating the conserver controller (see also FIG. 4a. shows output from thermocouple,  at time inhalation phase, the breath synchronizing solenoid valve is turned on for opening passage to the nasal cannula – triggering mechanism is the binary flag to indicate that the respiratory phase is in an inhalation phase for allowing opening of the solenoid valve) (Sato, col. 11, lines 1-35; col. 10, lines 45-57), wherein flow sensor is in fluid communication with the nasal cannula (mounted on nasal cannula) and comprises a temperature sensor (28) configured to detect a change in temperature indicative of onset of inspiration by said human (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, lines 40-43; col. 11, lines 1-10).
Sato does not disclose that the flow sensor is upstream the nasal cannula.
However, Crosbie teaches a gas delivery system that provides pulses of gas to a patient that is controlled by a flow sensor, wherein the flow sensor is a temperature sensor positioned upstream from the patient interface (see inhalation sensor 240 positioned upstream from patient; inhalation sensor detects drop in temperature) (para. 0054, and 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the thermocouple of the Sato to be upstream from the patient interface as taught and evidenced by Crosbie, the position of the temperature sensor would not have modified the operation of the device and the mere arrangement of the temperature sensor is an obvious matter of design choice (see MPEP 2144.04(VI)(C) and would have also been motivated to rearrange the temperature sensor slightly upstream from the nasal cannula in order to allow for replacement of the nasal cannula in case the cannula misfits or is malfunctioning.
The now modified apparatus of Sato does not disclose that the temperature in sensor detects the onset of inspiration by human within less than about 20 milliseconds.
However, Brodkin teaches a respiratory system utilizing a temperature sensor/thermocouple used to maintain gas delivery, which is capable of providing a response time (thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple of the modified apparatus of Sato to detect onset of changes in temperature within less than 20 milliseconds as taught by Brodkin to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy.
The modified apparatus of Sato discloses a humidified that is upstream from the flow sensor (25; humidifier gives proper humidity to gas) (col. 7, lines 25-30), but does not explicitly disclose that the humidifier heats the fluid upstream of the flow sensor.
However, Ratto teaches a breathing treatment system providing oxygen comprising a humidifier with a heater (304) for heating the respiratory gases being delivered to a patient (respiratory gas is heated and humidified) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of the modified system/apparatus of Sato to include a heater as taught by Ratto in order to warm the respiratory gases to provide additional comfort for the patient breathing the gas. 

Regarding claim 12, the modified apparatus of Sato discloses that the flow sensor (28) and said trigger mechanism (29) are remote from one another, and wherein said flow sensor and said trigger mechanism communicate by wire (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).
Regarding claim 13, the modified apparatus of Sato discloses the fluid delivered comprises oxygen or a therapeutic gas (as received by the oxygen concentrator 1 – oxygen can be therapeutic also) (Sato, col. 6, lines 40-50).
Regarding claim 14, the modified apparatus of Sato discloses electric circuitry for controlling the at least one valve based on signals from the flow sensor (Fig. 3 shows the electric circuit of the gas supply regulator; the output from the thermos couple acting as a sensor of respiration is applied to the differential amplifier of the regulator) (Sato, col. 8, lines 30-48).
Regarding claim 16, the modified apparatus of Sato discloses that the temperature sensor is configured to detect the onset of inspiration and the onset of exhalation by a directional change of temperature (see FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 11, lines 1-10).
Regarding claim 12, the modified apparatus of Sato discloses that the flow sensor (28) and said trigger mechanism (29) are remote from one another, and wherein said flow sensor and said trigger mechanism communicate by wire (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).
Regarding claim 23, the modified system of Sato discloses said flow sensor and said valve assembly are configured to  communicate by wire (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).
Regarding claim 24, the modified system of Sato discloses that said flow sensor and said trigger mechanism are configured to communicate by wire (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Crosbie (2015/0090261), in view of Brodkin et al. (2012/0118291) as applied to claim 1 above, and in further view of Curti et al. (2010/0113956).
Regarding claim 4, the modified system of Sato does not discloses that the nasal and the oral cannuli are coupled to each other.
However, Curti teaches another respiratory interface in which a nasal (62,64) and oral cannuli (69) are coupled to each other (see FIG. 6) (three separate inlet/outlets) (para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cannula of the modified system of Sato to include a coupled oral cannula as taught by Curti for supplying a treating gast to a patient both via either a nostril or the mouth of a patient especially for patients who may also be mouth breathers (Curti, para. 0063).

Claims 18-19 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Brodkin et al. (2012/0118291) and in view of Ratto et al. (2012/0017904).
Regarding claim 16, Sato discloses a method for conserving delivery of a fluid from a fluid source to a patient (controls fluid flow with solenoid valve based on demand (inhalation)), comprising the steps of: providing a valve (24; breath synchronizing solenoid valve) in communication with a fluid source and a nasal cannula worn by the patient (See FIG. 1: 24 is connecting buffer tank 23 to patient); sensing, with a flow sensor (28; thermocouple) in communication with the nasal cannula, onset of inspiration by detecting a change in temperature of fluid through said nasal cannula (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, lines 40-43; col. 11, lines 1-10), triggering the valve (24), in response to the sensed onset of inspiration to release said fluid from the fluid source for delivery to the patient via the nasal cannula (see also FIG. 4a. shows output from thermocouple,  at time inhalation phase, the breath synchronizing solenoid valve is turned on for opening passage to the nasal cannula – triggering mechanism is the binary flag to indicate that the respiratory phase is in an inhalation phase for allowing opening of the solenoid valve) (Sato, col. 11, lines 1-35; col. 10, lines 45-57).
Sato does not explicitly disclose that the temperature in sensor detects the onset of inspiration by human within less than about 20 milliseconds.
However, Brodkin teaches a respiratory delivery method utilizing a temperature sensor/thermocouple used to maintain gas delivery, which is capable of providing a response time (thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple of the modified system of Sato to detect onset of changes in temperature within less than 20 milliseconds as taught by Brodkin to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy. 
The modified method of Sato discloses a humidified that is upstream from the flow sensor (25; humidifier gives proper humidity to gas) (col. 7, lines 25-30), but does not explicitly disclose that the humidifier heats the fluid upstream of the flow sensor.
However, Ratto teaches a breathing treatment system providing oxygen comprising a humidifier with a heater (304) for heating the respiratory gases being delivered to a patient (respiratory gas is heated and humidified) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of the modified system/apparatus of Sato to include a heater as taught by Ratto in order to warm the respiratory gases to provide additional comfort for the patient breathing the gas. 
Regarding claim 19, the modified method of Sato discloses that the fluid comprises oxygen or a therapeutic gas (as received by the oxygen concentrator 1 – oxygen can be therapeutic also) (Sato, col. 6, lines 40-50).

Regarding claim 21, the modified method of Sato discloses the flow sensor comprises a temperature sensor configured to detect the onset of inspiration and the onset of exhalation by a directional change of temperature (see FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 11, lines 1-10).
Regarding claim 25, the modified method of Sato discloses that the valve is triggered by wire from said flow sensor (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Crosbie (2015/0090261), in view of Brodkin et al. (2012/0118291) in further view of Ratto et al. (2012/0017904) as applied to claim 1 and 11 above, and in further view of Andrieux et al. (2010/0078026).
Regarding claims 26 and 27, the modified system/apparatus of Sato has everything as claimed but does not specifically disclose that the system/apparatus is configured to supply pulsed air or oxygen to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system/apparatus of Sato to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003). 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Brodkin et al. (2012/0118291) and in view of Ratto et al. (2012/0017904) as applied to claim 18 above, and in further view of Andrieux et al. (2010/0078026).
Regarding claims 28, the modified method of Sato has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Sato to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 11-14, 16, 18, 19, 21, 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-12, and 15-16 of U.S. Patent No. 11,247,008 (hereafter referred to as pat. ‘008). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 9, 11, 16, 18 and 21, claims 1, 9, and 15 of Pat. ‘008 has everything as claimed, the only difference is that the present independent claims 1, 11, and 18 are recited more broadly and limitations in claims 9, 16 and 21 of the present application are also recited in the independent claims 1, 9 and 15 of Pat. ‘008.
	Regarding claims 2, 3, 5-7, 12-14, and 19, claims 2-6, 10-12, and 16 of Pat. ‘008 has everything as claimed.
	Regarding claim 23-25, independent claims 1, 9 and 15 of Pat. ‘008 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Claims 26-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9 and 15 of U.S. Patent No. 11,247,008 (hereafter referred to as pat. ‘008) view of Andrieux et al. (2010/0078026). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 26-28, independent claims 1, 9 and 15 of Pat. ‘008 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 9, and 15 of pat. ‘008 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

Claims 1-3, 5-7, 9-14, 16-19, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8, 10-14, and 16-19 of U.S. Patent No. 11,318,276 (hereafter referred to as pat. ‘276). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 9, 11, 16, and 18, claims 1, 10, and 16 of Pat. ‘276 has everything as claimed, the only difference is that the present independent claims 1, 11, and 18 are recited more broadly and limitations in claims 9 and 16 of the present application are also recited in the independent claims 1 and 10 of Pat. ‘276.
Regarding claims 2-3, 5-7, 10-14, 17, 19, 21-22, and 25, claims 2-6, 8, 11-14, 17-19 of Pat. ‘276 have everything as claimed.
Regarding claim 23-24, independent claims 1 and 11 of Pat. ‘008 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Claims 26-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 16 of U.S. Patent No. 11,318,276 (hereafter referred to as pat. ‘276), view of Andrieux et al. (2010/0078026). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 26-28, independent claims 1, 10, and 16 of Pat. ‘276 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 10, and 16 of pat. ‘276 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

Claims 1-3, 5-7, 9-14, 16-19, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-12, 14-19 of U.S. Patent No. 11,420,007 (hereafter referred to as pat. ‘007). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 11, 18, claims 1, 9, and 16 of Pat. ‘007 has everything as claimed, the only difference is that the present independent claims 1, 11, 18 are recited more broadly.
Regarding claims 2-3, 5-7, 10-14, 17, 19, 21-22, and 24, claims 2-5, 7-8, 10-12, 14-15, 17-19 of Pat. ‘007 have everything as claimed.
Regarding claim 23 and 25, independent claims 1 and 9 of Pat. ‘007 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Claims 26-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, and 16 of U.S. Patent No. 11,420,007 (hereafter referred to as pat. ‘007), view of Andrieux et al. (2010/0078026). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 26-28, independent claims 1, 9, and 16 of Pat. ‘007 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 9, and 16 of pat. ‘007 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sward et al. (2009/0145428), Nawata (2006/0048781), Alysworth et al. (2003/0140924), Bathe et al. (6,164,276), Smith et al. (4,823,788), Robert et al. (4,567,888), Sasso (5,603,315),  Snook et al. (4,706,644), Tiep et al. (4,612,928), Sato et al. (4,686,974), Arp (5,165,397), Holder (2006/0219245) all disclose methods and apparatus for delivering a gas to a patient synchronized with the patient’s breath using a inhalation sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619